UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6590


SCOTTIE LEE GRAVES,

                Plaintiff – Appellant,

          v.

MIKE ANDREWS; JULIAN COUCH; GODWIN MENSAH; PATRICIA BUTLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cv-00154-JAB-JLW)


Submitted:   August 26, 2013                 Decided:   September 4, 2013


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scottie Lee Graves, Appellant Pro Se. Marie Therese Inserra,
DURHAM   COUNTY  ATTORNEY’S   OFFICE,  Durham,   North  Carolina;
Jennifer Bryant Milak, Rebecca Ann Rausch, TEAGUE, CAMPBELL,
DENNIS & GORHAM, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Scottie Lee Graves appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Graves v. Andrews, No. 1:12-cv-00154-JAB-JLW (M.D.N.C.

Mar. 14, 2013).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2